Citation Nr: 0938446	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-04 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disability, 
to include as secondary to herbicide/Agent Orange exposure

4.  Entitlement to service connection for a lumbar spine 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from January 1968 until 
September 1969, including a tour of duty in the Republic of 
Vietnam from July 1968 until September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Veteran testified at a January 2007 video conference 
hearing held before a Veterans Law Judge (VLJ).  By letter 
dated in May 2009, the Veteran was apprised that the VLJ who 
had conducted the January 2007 hearing was no longer employed 
by the Board and was afforded the opportunity to present 
testimony at a new hearing.  In a response received in May 
2009, the Veteran requested a video conference hearing.  In a 
statement received for the record in August 2009, the Veteran 
elected to withdraw his Board hearing request and asked that 
the appeal be continued and decided based upon the evidence 
of record.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam; by virtue of this service 
it is presumed under VA law and regulations that he sustained 
exposure to herbicides/Agent Orange.

2.  The file contains no current clinical diagnosis of a skin 
disorder.

3.  The service treatment records are entirely negative for 
any documentation of a back injury or diagnosed back disorder 
in service and currently diagnosed back disabilities to 
include degenerative disk disease, are not etiologically 
related to the Veteran's honorable active service or any 
incident therein.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1137, 5107 (West 2002); 38 C.F.R. §§, 3.303, 3.304, 3.307, 
3.309 (2008).

2.  A lumbar spine disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§, 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that with respect to the Veteran's service 
connection claims, the VCAA duty to notify was satisfied by 
letters sent to the Veteran in April 2004, April 2005 and 
July 2007.  The letters addressed all required notice 
elements and were sent prior and subsequent to the initial 
unfavorable decision issued by the agency of original 
jurisdiction (AOJ) in June 2005.  The July 2007 letter also 
addressed the assignment of disability ratings and the 
effective date provisions.  Following the issuance of the 
2007 letter, the claims were subsequently readjudicated as 
shown in a Supplemental Statement of the Case issued in 
October 2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.  

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records (STRs) and 
other relevant treatment records and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Here, VA obtained the Veteran's STRs and VA treatment 
records and evidence from the Social Security Administration 
(SSA) and the Veteran presented testimony at a Board video 
conference hearing held in 2007.  VA examinations of the 
spine were conducted in 2005 and 2008; the skin was evaluated 
in 2004 for SSA purposes and in 2005 by VA.  

In this circumstance, there is no duty on the part of VA to 
provide any additional assistance such as requesting another 
medical examination or opinion, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
Veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record as a 
whole, after due notification, advisement, and assistance to 
the Veteran under the VCAA, does not contain competent 
evidence to suggest that the Veteran had a skin disorder or 
back injury in service, or that any such currently claimed  
disorder is related to his active service.  Given these 
matters of record, there is no competent evidence that the 
disability or symptoms may be associated with the claimant's 
active military service.  38 U.S.C.A § 5103A(d); cf. Charles 
v. Principi, 16 Vet. App. 370 (2002).  Under such 
circumstances, there is no duty to provide an examination or 
to obtain a medical opinion.  Id.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).

Service Connection Claims

In February 2004, the Veteran filed original service 
connection claims for a skin disorder and for a disability of 
the lumbar spine.

In order to prevail on the issue of service connection for 
any particular disability, there must be: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for certain conditions including 
arthritis, may also be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d) (2008).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2008).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2008).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service.  38 C.F.R. §3.307(a)(6)(ii) (2008).

In addition to the presumptive regulations, a claimant may 
establish service connection for diseases not listed as 
presumptive based on exposure to Agent Orange with proof of 
actual direct causation.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange); Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 
Vet. App. 155 (1997).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

	Preliminary Matters

The Veteran and his representative maintain that the 
provisions of 38 U.S.C.A. § 1154(b) are applicable in this 
case, maintaining that the Veteran has status as a combat 
Veteran as evidenced by his receipt of a Vietnam Gallantry 
Cross with Palm Unit Citation Badge.  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that a Veteran personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 
Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).

Service personnel records reflect that the Veteran served 
with the United States Army and that his primary military 
specialty was as a lineman.  The records also reflect that he 
served in Vietnam from July 1968 to September 1969.  In July 
2005, a DD 215 Form, "Correction of DD Form 214 Certificate 
of Release or Discharge from Active Duty," was received 
reflecting that the Veteran's DD Form 214 was corrected to 
show that he had been awarded the a Vietnam Service Medal 
with 4 Bronze Service Stars and a Republic of Vietnam 
Gallantry Cross with Palm Unit Citation Badge.

However, United States Army General Order # 8 (1974) provides 
that the Republic of Vietnam Gallantry Cross Unit Citation 
with Palm was awarded to the United States Military 
Assistance Command and its subordinate units for service in 
Vietnam from 1961 to 1974.  This service included various 
"combat-related support role[s]" as well as contributing 
towards the "establishment and modernization of critical 
military bases," assisting the South Vietnamese people in the 
"realization of a higher standard of living" and efforts to 
establish the Vietnamization Program.  This General Order 
essentially allows the Republic of Vietnam Gallantry Cross 
Citation with Palm to be awarded to every soldier who served 
in-country during the requisite time period.  

In addition, the Manuel of Military Decorations and Awards 
indicates that the Republic of Vietnam Gallantry Cross with 
Palm Unit citation was awarded by the Republic of Vietnam to 
units for valorous combat achievements.  A-6 (Department of 
Defense Manual, 1348.33-M, September 1996) at 76, C7.5.2.4.  
(Emphasis added.)  In this case, the mere awarding of the 
Gallantry Cross Medal with Palm Unit Citation Badge is 
insufficient, without more, to establish combat service.   As 
such, it is not established that the provisions of 
38 U.S.C.A. § 1154(b) are applicable in this case. 

	A.  Skin Disorder 

The STRs are entirely negative for any complaints, treatment 
or diagnosis relating to a skin disorder.  The September 1969 
separation examination report revealed no clinical 
abnormalities of the skin.  

On VA examination conducted in May 2005, clinical evaluation 
of the skin revealed only a healed laceration of the 
forehead.  

The Veteran provided testimony at a video conference hearing 
held in January 2007.  He stated that he had a skin rash 
which affected both legs from the shins to the feet, 
manifested by blisters and peeling skin and indicated that he 
had been experiencing this problem since coming back from 
Vietnam.  

Records from the Social Security Administration (SSA) 
received in 2007 include a private medical record dated in 
March 2002 indicating that the Veteran was seen due to 
symptoms of a leg rash, assessed as ringworm.  A private 
examination report of January 2004 noted that examination of 
the skin was unremarkable for rash.  A disability examination 
report of June 2004 revealed no evidence of a skin disorder 
or skin changes.  

Analysis

Regardless of the theory of entitlement raised, the medical 
evidence on file does not contain any current clinical 
evidence or diagnosis of a skin disorder.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the service 
connection claim for a skin disorder was filed in February 
2004; a clinical diagnosis of a skin disorder was not of 
record at that time (resolved or unresolved) nor at any time 
subsequently since the claim has been pending. 

The file contains only one clinical entry relating to skin 
symptomatology; a record dated in 2002 documenting symptoms 
of a rash on the legs diagnosed as ringworm.  This sole 
record dated almost 2 years prior to the filing of the 
service connection claim for a skin disorder does not meet 
the requirement of a showing of a current disability as 
defined in the McClain case.  Moreover, evidence dated 
subsequently fails to reveal the presence of any skin 
disorder.

In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in- 
service incident has resulted in a current disability.  
Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992). Thus, because the evidence shows that the 
Veteran does not currently have a diagnosis of a skin 
disorder, service connection for this claimed condition is 
not warranted.  Hence, the claim is denied.

	B.  Lumbar Spine Disorder

The STRs are entirely negative for any complaints, treatment 
or diagnosis relating to the back.  Entries dated in May 1969 
reveal that the Veteran fell from a pole injuring his right 
foot, resulting in swelling of the right foot and ankle, 
assessed as soft tissue trauma of the right foot; there was 
no indication of any injury to the spine/back.  The October 
1969 separation examination report revealed no clinical 
abnormalities of the spine and the Veteran denied having 
symptoms of recurrent back pain.  

On VA examination conducted in May 2005, the Veteran 
complained of pain in the dorsal and lumbar spine and gave a 
history of falling 35 feet from a utility pole during 
service.  He reported that he was hospitalized for about a 
month and a half and was not aware of having any fracture.  
He reported that he did not experience back problems until 
1995 and since that time, experienced progressive and 
persistent pain in the lumbar spine radiating into the 
buttocks and hips and numbness in the legs.  Diagnoses 
including: traumatic or ostoearthritis of the lumbar spine 
with restriction of motion and probable myelopathy effecting 
of the right leg.  The examiner opined that "[t]he patient 
complain[t]s do not appear to be related to his service 
experience.  Although, the traumatic injury to his back.  He 
has had a high profitability of some."

In 2005, the Veteran's spouse provided a statement for the 
record indicating that the Veteran hurt his back when he fell 
from a telephone pole during service in Vietnam and had 
experienced back trouble ever since that time.  

The Veteran provided testimony at a video conference hearing 
held in January 2007.  He stated that while serving in 
Vietnam, he injured his back when he fell 25 feet while in 
the process of pulling telephone cables.  He reported that he 
was hospitalized for 2 to 4 weeks at a hospital in Long Binh, 
and has experienced back problems ever since.  

Records from the Social Security Administration (SSA) 
received in 2007 indicate that the Veteran was determined to 
be disabled from January 2004 due to a primary diagnosis of a 
back disorder and a secondary diagnosis of obesity.  Records 
accompanying that decision reveal that degenerative joint 
disease (DJD) and degenerative disk disease (DDD) of the 
lumbar spine with radiculitis were diagnosed in 2004.  An 
entry dated in June 2004 indicated that the Veteran had 
experienced back trouble since falling from a pole when a 
land mine blew up in Vietnam.  In March 2002, the Veteran 
complained of left-sided back pain with no precipitating 
injury, assessed as lumbar strain. 

A VA examination of the spine was conducted in September 2008 
and the claims folder was reviewed.  The history stated that 
in 1969, while in service, the Veteran fell 35 feet from a 
telephone pole causing low back pain and left leg numbness 
since that time.  Following physical examination of the back 
and review of X-ray films of the lumbar spine, chronic lumbar 
sprain with DDD, spondylosis and sciatica on the left side 
was diagnosed.  The examiner opined that it was at least as 
likely as not that the Veteran's back disability was the 
result of an injury sustained in service, since he had 
experienced symptoms ever since falling from a telephone 
pole.  

Analysis

The Veteran primarily maintains that service connection is 
warranted for a disability of the lumbar spine reportedly 
resulting from a fall from a telephone pole while serving in 
Vietnam.  The Veteran does not maintain, nor does the 
evidence suggest, that the claimed disorder of the lumbar 
spine is in any way related to presumed exposure to Agent 
Orange.

In this case, Hickson element (1), evidence of the currently 
claimed disability, has been established as evidenced by 
diagnosed of chronic lumbar sprain with DDD, spondylosis and 
sciatica on the left side made upon VA examination conducted 
in 2008.  

With respect to Hickson element (2), there is no evidence of 
any back injury or pathology in the Veteran's STRs, to 
include the 1969 separation examination report and the 
accompanying report of medical history.  The Veteran 
maintains that he injured his back in May 1969 when he fell 
from a pole; however, entries dated at that time reveal only 
that he injured the right foot, resulting in swelling of the 
right foot and ankle, assessed as soft tissue trauma of the 
right foot; there was no indication of any injury to the 
spine/back.  Moreover, there is positively no indication that 
he was ever hospitalized for treatment of a back condition 
during service.  In essence, all of that evidence indicates 
that the Veteran injured only his right foot as a result of 
the fall from the pole and none of the contemporaneous 
evidence references any back/spine injury or involvement; the 
STRs are otherwise entirely negative for any complaints, 
clinical findings or diagnoses relating to the back.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the Veteran).  

A review of the evidence shows that it was not until January 
2004 and later, when the Veteran filed his service connection 
claim for disability of the lumbar spine, that he first 
reported a back injury in service with symptomatology 
continuing since that time.  While a Veteran is generally 
considered competent to describe an injury sustained in 
service, the credibility of the lay account provided by the 
Veteran is contradicted by STRs which fail to substantiate 
the claimed back injury and do not reflect that the Veteran 
had any back problems during service.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 
(Fed.Cir. 2006).  In this case, the actual STRs are more 
reliable, in the Board's view, than the Veteran's unsupported 
self-interested assertions.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (personal interest may affect the 
credibility of the evidence).  

The Veteran reports chronicity of back symptomatology since 
an injury reportedly sustained in service, a history 
reiterated in a statement provided by the Veteran's spouse in 
2005.  However, the Board has already rejected the Veteran's 
reports of an in-service back injury as lacking credibility.  
Moreover, the earliest documentation of any low back problem 
post service was not shown until 2002, more than 30 years 
after his discharge, at which time the Veteran did not give a 
history of any back injury in service or of continuity of 
symptomatology since that time.  Accordingly, chronicity and 
continuity of a back disorder since service is not 
established.  38 C.F.R. § 3.303(b) (2008).

Turning to Hickson, element (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability, to the extent that opinion provided in the 2008 
VA examination report implicates and links the Veteran's 
reported in-service back injury as the likely cause of his 
current back problems, this opinion is of essentially no 
probative value as it was based on an inaccurate factual 
premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
(The Board observes that the 2005 opinion appears to be 
incomplete and is entirely unclear with respect to the actual 
opinion rendered).  The Board has already assessed the 
credibility of the Veteran's reported in-service back injury 
and has found it entirely lacking.  Moreover, it appears that 
neither the 2005 nor 2008 VA examiners reviewed the Veteran's 
STRs, and likewise did not account for the fact that a back 
condition was not documented therein or initially until 
decades after the Veteran was discharged from service.  The 
Court has held that VA can not reject a medical opinion 
simply because it is based on a history supplied by the 
Veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a Veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the Veteran).  However, here the history 
provided by the Veteran as to the incurrence of a back injury 
in service is unsupported by any corroborating, objective or 
clinical evidence and has been otherwise deemed non-credible.  
As such, neither the 2005 nor 2008 VA opinions, both of which 
relied on an inaccurate, non-credible and unsubstantiated 
history provided by the Veteran are of any probative value 
for purposes of establishing a nexus to service, in this 
case.  

The Board does not question the Veteran's sincerity in his 
belief that he has a currently manifested disability of the 
lumbar spine which is related to service.  However, there is 
no evidence that either he or his spouse possesses the 
requisite medical training or expertise necessary to render 
either of them competent to offer evidence on matters such as 
medical diagnosis or medical causation.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Accordingly, mere contentions, statements 
and testimony of the Veteran and his spouse, no matter how 
well meaning, without supporting probative medical evidence 
that would etiologically relate the currently claimed low 
back disorder with events or incidents which reportedly 
occurred in service, are not competent medical evidence.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Accordingly, as explained herein, the 
weight of the competent and probative medical evidence is 
against a finding that the Veteran's claimed disability of 
the lumbar spine is either etiologically related to service 
or to a service-connected disorder and as such, Hickson 
element (3), medical nexus, is not met.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim 
for a disability of the lumbar spine.  Although the Veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is 
therefore denied.


ORDER

Service connection for a skin disorder is denied.

Service connection for a disability of the lumbar spine is 
denied.


REMAND

With respect to the remaining issues of entitlement to 
service connection for hearing loss and tinnitus, the Board 
believes that additional evidentiary development is 
warranted.

The Veteran maintains that service connection is warranted 
for hearing loss and tinnitus associated with acoustic trauma 
reportedly sustained in service as a result of a land mine 
explosion in February 1969 and working on pole line 
construction projects.  The October 1967 enlistment 
examination report revealed no evidence of hearing deficit; 
however, one uninterpreted audiogram dated in January 1968 
appears to show some indication of hearing deficit, while 
another also dated in January 1968 shows far less, and 
arguably no hearing impairment.

Records from the Social Security Administration include a 
June 2004 examination report indicating that the Veteran had 
poor hearing and experienced symptoms of chronic ringing in 
the ears.  The diagnoses included high frequency hearing loss 
and tinnitus.  

A VA examination was conducted in June 2005 at which time, a 
diagnostic summary was not provided as pure tone thresholds 
and word recognition scores were considered to be 
unacceptable for rating purposes due to poor inter-test and 
test-retest reliability, the reasons for which are unclear.  

Given the foregoing, the Veteran should be scheduled for 
another VA audio examination to include obtaining accurate 
hearing acuity and speech recognition data and opinions 
regarding whether it is at least as likely as not that his 
hearing loss and tinnitus are related to service, reportedly 
due to acoustic trauma sustained in service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded a VA 
audiology examination in conformance with 
38 C.F.R. § 3.385 to determine the 
presence, onset and etiology of any 
hearing loss and tinnitus.  His claims 
file shall be made available to the 
examiner for review in connection with 
the examination.  The VA examiner should 
ask the Veteran to provide a full history 
of noise exposure during and after 
service.  The appropriate pure tone 
thresholds at 500 Hz to 4000 Hz, and 
speech recognition scores for each ear 
shall be reported.  If the pure tone 
thresholds and/or speech recognition 
scores are considered unacceptable or 
unreliable for rating purposes, the 
examiner shall fully explain the basis 
for such a finding.

If hearing impairment and/or tinnitus are 
diagnosed, the examiner shall render a 
clear medical nexus opinion as to whether 
the Veteran has hearing loss and/or 
tinnitus that is due to noise exposure in 
service or is otherwise attributable to 
his period of service.  That is, the 
examiner should render a clear medical 
opinion as to whether it is at least as 
likely as not (i.e., is there a 50 
percent or greater likelihood) that 
hearing loss and/or tinnitus (to the 
extent currently manifested) resulted 
from an incident of service, to included 
acoustic trauma reportedly sustained 
therein, or had their onset within one 
year after service.  If there is any 
reason to believe that hearing loss was 
present upon enlistment, an opinion 
should be provided addressing whether 
there is any indication of chronic 
aggravation of hearing loss during or as 
a result of service.  

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the hearing loss and 
tinnitus claims.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


